ON APPELLANT’S SECOND MOTION FOR REHEARING
WOODLEY, Judge.
Appellant challenges the accuracy of our original opinion wherein we said: “The affidavits of two jurors were introduced by appellant; that of Gregory recited that he heard Fuller was convicted but no mention was made of the extent of the punishment assessed; * *
The affidavit referred to in the opinion was introduced in evidence as Defendant’s Exhibit No. 2 and reads: “I was a member of the jury in Cause No. E—7925-K, styled The State of Texas v. Jackie Washington, in Criminal District Court No. 4 of Dallas County, Texas. Some time during the period which I was confined as a juror I recall a remark concerning the co-defendant’s case, to the effect that he had been convicted. I recall no mention as to the number of years he was sentenced. This remark in no way effected my judgment as a juror.”
*760Appellant directs our attention to the affidavit of the same juror (Gregory) which the state introduced as its Exhibit 13. It reads: “I was a member of the jury in the Jackie Washington murder case. I did not hear what punishment was assessed any other person who was connected with Washington in this case. I did not know what punishment was assessed any other such person and I arrived at my verdict without knowledge or consideration of what punishment any other person connected with the case may have received.”
We remain convinced that under the record the trial judge did not abuse his discretion in overruling appellant’s motion for new trial.
Appellant’s second .motion for rehearing is overruled.